re

No

WwW

a

on

3)

~

co

oO

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-00642-VAP Document 112 Filed 04/30/20 Page 1of1 Page ID #:3158

 

FILED
CLERK, U.S. DISTRICT COURT

 

April 30, 2020

CENTRAL DISTRICT OF CALIFORNIA
py: VRV__pervty

 

 

 

 

 

 

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA, No. CR 19-642-VAP
Plaintiff, ORDER SEALING DOCUMENT
V.

IMAAD SHAH ZUBERI,

Defendant.

 

 

For good cause shown, IT IS HEREBY ORDERED THAT:

The government’s ex parte application for sealed filing is
GRANTED. The documents sought to be filed under seal and the
government’s ex parte application for sealed filing shall all be
filed under seal. The government may produce the underlying

documents as permitted or required by applicable law.

=
o>
April 30, 2020 Vigrnta. .,

DATE HONO LE VIRGINIA A. PHILLEPS
UNITED STATES CHIEF DISTRIC
JUDGE

      

 
